Miller, Judge.
Jeanette Archer appeals from the trial court’s grant of a writ of possession in favor of Clorise Pryer. Archer’s enumerations challenge the sufficiency of the evidence, but the record does not include a transcript of the trial held in this case. Archer
failed to file a transcript of the . . . proceedings and apparently did not attempt to reconstruct the transcript as allowed by OCGA § 5-6-41 (g) and (i). When a transcript of the evidence is necessary, as it is here, and the appellant omits it from the record or fails to submit a statutorily authorized substitute, we must assume that the evidence supported the grant of a writ of possession. As the appellant, [Archer] had the burden to affirmatively show error by the record. This [she] failed to do. Therefore, we must presume the trial court’s judgment granting [Pryer] a writ of possession is correct.
(Citations omitted.) Wimbley v. Washington Mut. Bank, 271 Ga. App. 477, 478 (610 SE2d 124) (2005); Seay v. Gables Residential Svcs., 263 Ga. App. 495, 496 (588 SE2d 264) (2003).

Judgment affirmed.


Blackburn, P. J., and Bernes, J., concur.